Citation Nr: 1754079	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Obsessive Compulsive Disorder, anxiety, depression, and anger management disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2004 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that hearing has been prepared and is associated with the file.
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2011 Notice of Disagreement, the Veteran requested a VA examination to evaluate her mental health conditions.  

The Board notes that in the examination provided the Veteran in April 2011, the examiner diagnosed the Veteran with Obsessive Compulsive Disorder (OCD) and Depressive disorder, NOS.  The examiner also reported that the Veteran was hospitalized in 2006 for six months at the Houston VA Medical Center due to her severe obsessive compulsive behavior.  He also noted that she had been seeing a therapist at the University of Houston once every two weeks.  Although the examiner reviewed the Veteran's file and military records, no nexus opinion linking the current diagnosis to any in-service event or injury was provided.

The Board also notes that no records from the therapist providing counseling at University of Houston have been requested, nor have any records prior to 2010 from the Houston VA Medical Center been obtained.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records, particularly from the University of Houston, and from the Houston VA Medical Center prior to 2010.

2. If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3. After all records and/or responses received from each contacted entity have been associated with the file, schedule the Veteran for a VA psychiatric examination.

After reviewing the record, paying particular attention to the reports on counseling for stress noted on the Veteran's Separation Physical (December 2005) and an Auto Cite problem list in January 2006 treatment note that includes a visit for screening for mental/developmental disorders, the examiner is requested to provide an opinion regarding the Veteran's diagnoses.  The examiner should opine whether it is at least as likely as not that the Veteran's OCD and/or Depressive disorder, NOS, had its onset during service, or is any other way causally related to the Veteran's military service.

In this regard, the Board notes that the examiner in the April 2011 examination determined the Veteran to be a reliable historian.  

The rationale for any opinions offered must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and her representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




